      Case 6:18-cv-06464-MAT-MJP Document 35 Filed 11/26/19 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NEW YORK
___________________________________
DAVID VANN,

             Plaintiff,                       SCHEDULING ORDER
vs.                                           18-CV-6464 MAT/MJP

CITY OF ROCHESTER, et al.,
             Defendant.
___________________________________
      Pursuant to the order of the Hon. Michael A. Telesca referring the above case
to the undersigned for pretrial procedures and the entry of a scheduling order as
provided in Fed. R. Civ. P. Rule 16(b) and Local Rule 16, and a conference having
been held on November 25, 2019 with counsel relative to the matter, it is
      ORDERED that:
      1.    This case has been referred automatically to the Court’s Alternative
Dispute Resolution (“ADR”) program.        The ADR Plan and related forms and
information are available at www.nywd.uscourts.gov and the Court Clerk’s Office.
      (a)    No later than December 20, 2019, the parties shall confer and select a
             mediator, confirm the mediator’s availability, ensure that the mediator
             does not have a conflict with any of the parties in the case, identify a
             date and time for the initial mediation session, and file a stipulation
             confirming their selection on the form provided by the Court. If the
             parties fail to so stipulate, the Court shall appoint an ADR neutral.
      (b)    Any motions to opt out of the ADR process shall be filed by
             December 6, 2019.
      (c)    The parties will conduct an initial mediation session per the Western
             District of New York Alternative Dispute Resolution Plan or participate
             in a judicially supervised settlement conference with the District Court
             Judge no later than February 14, 2020.


                                          1
      Case 6:18-cv-06464-MAT-MJP Document 35 Filed 11/26/19 Page 2 of 4




      (d)    The referral to mediation shall terminate on April 14, 2020. In the
             event that settlement is not reached, the case will progress toward trial,
             as scheduled below.
      (e)    The referral of this case to mediation will not delay or defer other dates
             contained in this Scheduling Order and has no effect on the progress of
             the case toward trial.
      2.     All mandatory disclosure requirements found in Rule 26(a)(1) of the
Federal Rules of Civil Procedure, as well as any objections to the mandatory
disclosure requirements, shall be completed on or before December 23, 2019.
      3.     The parties will submit a Proposed Order under Rule 26(c) for a
protective order/confidentiality order by December 13, 2019.
      4.     Deadline for filing a motion to bifurcate discovery is February 28, 2020.
All motions to join other parties and to amend the pleadings shall be filed on or before
January 31, 2021.
      5.     A case management conference will be held with the undersigned at
1360 U.S. Courthouse, Rochester, New York, to discuss the status of the case and the
possibility of settlement.
      6.     All factual discovery in this case, including depositions, shall be
completed on or before August 3, 2021. All motions to compel discovery shall be filed
by July 24, 2021.
      7.     Plaintiffs shall identify any expert witnesses through interrogatories
and provide reports pursuant to Fed. R. Civ. P. 26 by August 14, 2021. Defendants
shall identify any expert witnesses through interrogatories and provide reports
pursuant to Fed. R. Civ. P. 26 by September 14, 2021. All parties shall complete all
discovery relating to experts, including depositions, by October 2, 2021.
      8. Dispositive motions, if any, shall be filed no later than October 9, 2021.
Unless a consent to proceed before this Court will be filed, such motions shall be made
returnable before Judge Wolford.




                                           2
     Case 6:18-cv-06464-MAT-MJP Document 35 Filed 11/26/19 Page 3 of 4




      9.     A trial date status conference pursuant to Fed. R. Civ. P. Rule 16(e) and
Local Rule 16 will be held, if necessary, at a date and time to be determined by the
trial judge after determination of dispositive motions. If no dispositive motions are
filed, counsel shall immediately contact the trial judge so that a trial date status
conference can be scheduled.
      At least seven (7) days prior to the trial date status conference, the parties
shall file a joint case status report setting forth the information described below. If
the parties disagree as to the information to be provided, the report must set forth
their different responses. The joint status report shall contain:
      (1)    Nature of the Case: Set forth a brief description of the action, identifying
             the parties, all counsel of record, the relief requested, any affirmative
             defenses and any relationship the case may have to other pending
             actions.
      (2)    Motion Practice: Are any motions, dispositive or non-dispositive,
             pending? If so, briefly describe the motion. Explain if additional motion
             practice is necessary before the matter is ready to be tried.
      (3)    Settlement: Describe the status of settlement negotiations.          If the
             parties believe a court supervised settlement/mediation conference
             would be of assistance in resolving the case or narrowing disputed
             issues, please state.
      (4)    Trial: State whether the case is ready for trial. If not, explain why. Set
             forth an estimate of how long the trial will take and whether the case is
             jury or non-jury.
      Requests to extend the above cut-off dates may be granted upon written
application, made prior to the cutoff date, and showing good cause for the extension.
Application for extensions should be made to the Magistrate Judge. Joint or
unopposed requests to extend the deadlines set forth in this order need not be made
by formal motion, but rather may be sought in a letter to the court. Letter requests
must detail good cause for the extension and propose new deadlines.

                                           3
     Case 6:18-cv-06464-MAT-MJP Document 35 Filed 11/26/19 Page 4 of 4




      The Court requires that should any discovery dispute arise between the parties
that a letter be sent to the Court detailing the dispute prior to any motion practice.
SO ORDERED.


DATED:       November 26, 2019
             Rochester, New York
                                               /s/ Mark W. Pedersen
                                               MARK W. PEDERSEN
                                               United States Magistrate Judge




                                           4
